        Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 1 of 11


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND



 HISPANIC NATIONAL LAW
 ENFORCEMENT ASSOCIATION NCR,
 UNITED BLACK POLICE OFFICERS
 ASSOCIATION,
 MICHAEL ANIS,
 MICHAEL BROWN,
 THOMAS BOONE,
 DANITAINGRAM,
 PAUL MACK,
 JOSEPH PEREZ,
 TASHA OATIS,
 CHRIS SMITH,
 RICHARD TORRES,
 SONYA L.ZOLLICOFFER,
 PATRICK MCCLAM,
                                                          Civil Action No. TDC-18-3821
 SHARON CHAMBERS and
 ADRIAN CRUDUP,

               Plaintiffs,

                V.



 PRINCE GEORGE'S COUNTY,
 HENRY P. STAWINSKI,III, individually,
 MARK A. MAGAW,individually,
 CHRISTOPHER MURTHA,individually, and
 MAJOR KATHLEEN MILLS,individually.

               Defendants.




                                MEMORANDUM OPINION

       Plaintiffs Hispanic National Law Enforcement Association NCR("HNLEA")and United

Black Police Officers Association("UBPOA"), along with 13 of their members who are or were

employed by the Prince George's County Police Department("PGCPD"), have brought this civil
rights action against Prince George's County, Maryland ("the County")and four PGCPD officials
        Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 2 of 11



in their individual capacities, alleging discrimination and retaliation against officers of color

perpetrated pursuant to County customs and practices of discrimination and retaliation. Pending

before the Court are separate Motions to Seal filed by Plaintiffs and Defendants addressing

whether briefs and exhibits filed in relation to Defendants' Motion In Limine should remain


redacted or under seal pursuant to designations that certain material is "Confidential" within the

meaning of the parties' Confidentiality Order. The National Association for the Advancement of

Colored People, Prince George's County Branch ("NAACP"); the Greater D.C. Chapter of the

National Action Network("NAN"); Community Justice; the Independent World Television, Inc.

(also known as "The Real News Network" or "TRNN"); and the Prince George's County Office

ofthe Public Defender("the Public Defender's Office")(collectively "the Intervenors") have filed

Motions to Intervene and Unseal Court Records seeking permissive intervention for the purpose

of arguing for the unsealing of the filings in dispute. Relatedly, the State's Attorney's Office for

Prince George's County ("the State's Attomey's Office") has filed a Motion to Modify the

Confidentiality Order. Having reviewed the submitted materials, the Court finds that no hearing

is necessary to resolve the issue of intervention. See D. Md. Local R. 105.6. For the reasons set

forth below, the Motions to Intervene will be GRANTED IN PART, and the State's Attomey's

Office will be granted leave to file a Motion to Intervene to accompany its Motion to Modify the

Confidentiality Order.

                                        BACKGROUND


       The claims in this case are fully described in the Court's two previous memorandum

opinions on Defendants' First Motion to Dismiss, Hispanic Nat7 Law Enf't          'n NCR v. Prince

George's Cty., No. TDC-18-3821, 2019 WL 2929025, at *1-2 (D. Md. July 8, 2019), and

Defendants' Motion for Partial Dismissal ofPlaintiffs' Amended Complaint("the Second Motion
         Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 3 of 11



to Dismiss"), Hispanic Nat7 Law Enft Ass'n NCR v. Prince George's Cty., No. TDC-18-3821,

2020 WL 903205, at *1-2 (D. Md. Feb. 25, 2020), both of which are incorporated herein by

reference.


        After the Court's resolution of the Second Motion to Dismiss, Defendants filed a Motion

In Limine requesting that the Court issue an order(1)restricting the number ofalleged "untethered

acts" on which Plaintiffs may rely at trial to 20;(2)requiring Plaintiffs to identify the untethered

acts that they will seek to introduce at trial; and (3) granting the parties additional interrogatories

and requests for production of documents to obtain discovery relating to those untethered acts.

Mot. in Limine at 1, ECF No. 134-1. In responding to that motion, Plaintiffs filed several

documents with redactions or provisionally under seal, including their brief in opposition to

Defendants' Motion In Limine, a preliminary report by expert witness Michael Graham, a

declaration by Plaintiffs' attorney John A. Freedman, and other exhibits. These filings were

consistent with the requirements ofa Confidentiality Order agreed to by the parties, which provides

that either party may mark a document or portion of a document produced in discovery as

"confidential" if the party, on a good faith basis, believes that it contains "sensitive personal,

medical, financial, or disciplinary information." Confidentiality Order at 1-2, ECF No. 72. If a

party seeks to include such "confidential" information in a court filing, it should provisionally

redact the information or file it under seal, accompanied by an Interim Motion to Seal seeking a

court ruling on whether it should remain sealed. Id. at 5. In their original Interim Motion to Seal,

Plaintiffs stated that while these documents were filed with redactions or under seal in accordance

with Defendants' confidentiality designations, they did not seek for the documents and redacted

material to remain under seal because they believed that the provisionally sealed information either

does not actually disclose information protected by the Confidentiality Order or that it nevertheless
          Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 4 of 11



should be unsealed based on the general rule that court filings should be made available to the

public. Defendants, however, argue that the briefs and exhibits, in fact, disclose sensitive

employment and disciplinary information of PGCPD personnel and should remain redacted or

under seal.


          The Court subsequently granted Plaintiffs leave to file an updated expert report by Graham

("the Graham Report"), and Plaintiffs did so with redactions based on Defendants' confidentiality

designations but maintain that this updated report should similarly be unsealed. Defendants have

filed supplemental objections to the unsealing of the Graham Report.

          After the filing ofthe Graham Report, the NAACP,NAN,Community Justice, and TRNN

("the Organizational Intervenors") filed a Motion to Intervene and Unseal Court Records, ECF

No. 283, and the Public Defender's Office filed a separate Motion to Intervene and Unseal, ECF

No. 282. Both Motions seek permissive intervention for the limited purpose of arguing for the

unsealing ofthe Graham Report, and the Organizational Intervenors also seek the unsealing ofthe

attached exhibits. Relatedly, the State's Attorney's Office has filed a Motion to Modify the

Confidentiality Order,ECF No. 305,requesting that the order be amended to allow the PGCPD to

disclose to the State's Attorney's Office materials covered by that order, including the Graham

Report.

                                           DISCUSSION

L      Motions to Intervene


       In their Motions, the Intervenors seek permissive intervention pursuant to Federal Rule of

Civil Procedure 24(b) for the limited purpose of challenging the redactions and sealing of the

Graham Report and other documents filed in relation to Defendants' Motion in Limine. Under

Rule 24(b), a Court may grant non-statutory permissive intervention to anyone who files a "timely
         Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 5 of 11



motion" and "has a claim or defense that shares with the main action a common question of law

or fact." Fed. R. Civ.P.24(b)(1)(B). In exercising its discretion under Rule 24(b),the Court"must

consider whether the intervention will unduly delay or prejudice the adjudication of the original

parties' rights." Fed. R. Civ. P. 24(b)(3). The parties do not dispute the timeliness of the

Intervenors' Motions.


        The Intervenors include one news organization,TRNN;three public interest organizations,

the NAACP,NAN,and Community Justice; and one government agency, the Public Defender's

Office. The United States Court of Appeals for the Fourth Circuit has previously permitted news

organizations to intervene in actions for the limited purpose ofchallenging a court's sealing orders.

For instance, in Stone v. University ofMaryland Medical Systems Corp., 855 F.2d 178 (4th Cir.

1988),the Baltimore Sun was permitted to intervene to challenge a district court's decision to seal

the entire record in a medical malpractice case against the medical staff of a state hospital. Id. at

180. Similarly, inRushfordv. New Yorker Magazine, Inc., 846 F.2d249(4th Cir. 1988),the court

granted the Washington Post's motion to intervene to seek the unsealing of summary judgment

filings in a defamation lawsuit. Id. at 252.

        More broadly, the Fourth Circuit has recognized that "the right of access [to judicial

records] is widely shared among the press and the general public alike," such that"a large segment

ofthe citizenry" shares a concrete "informational interest[]." Doe v. Pub. Citizen, 749 F.3d 246,

263-64(4th Cir. 2014). Based on this reasoning, the Fourth Circuit has found that "public interest

organizations that advocate directly on the issues to which the underlying litigation and the sealed

materials relate" have a right to seek a remedy in court when they are denied access to documents

for which "they allege a right to inspect." Id. at 264. In line with this principle, the Fourth Circuit

has allowed other members of the public to intervene in sealing disputes. See, e.g.. Stone, 855
        Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 6 of 11



F.2d at 180 (granting a motion to intervene by hospital staff members to oppose the Baltimore

Sun's motion to unseal).

        Despite the controlling precedent establishing that permissive intervention to challenge

sealing orders may be granted for a broad range ofthird parties, including the press, public interest

groups, and other non-parties, Defendants nevertheless oppose intervention on several grounds.

First, they argue that permissive intervention is inappropriate because the Intervenors' interests are

already adequately represented by Plaintiffs, who are asking for the same relief. The Intervenors'

interests, however, are not fully aligned with those ofPlaintiffs because the Intervenors forcefully

argue for the disclosure of all names in the Graham Report. More importantly, the issue of the

adequacy of representation of an intervenor's interests by existing parties is a factor that must be

considered on a motion for intervention as ofright under Rule 24(a),not on a motion for permissive

intervention. Compare Fed. R. Civ. P. 24(a) (outlining the factors to consider for mandatory

intervention) with Fed. R. Civ. P. 24(b) (outlining the factors to consider for permissive

intervention). Notably,Stuart v. Huff, 706 F.3d 345(4th Cir. 2013), the primary case relied upon

by Defendants for this argument, analyzed the issue in relation to a motion for intervention as of

right. Id. at 350-55. Further, even when courts denied mandatory intervention because the

movants failed to demonstrate that their interests were not adequately represented by parties in the

case, they have in some such cases granted permissive intervention after consideration of the

factors under Rule 24(b). See, e.g., CXReinsurance Co. v. Leader Realty Co., 319 F.R.D. 487,

489(D. Md.2017)(denying mandatory intervention because the intervenors and defendants shared

the same ultimate objective of obtaining a payment ofinsurance proceeds, but granting permissive

intervention because the intervenors' claims shared a common question about the insurance policy
and no delay or prejudice would occur); First Penn-Pacific Life In. Co. v. William R. Evans,
         Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 7 of 11



Chartered, 200 F.R.D. 532, 538 (D. Md. 2001)(denying mandatory intervention because the

intervenors failed to establish that the defendants could not adequately represent their interests,

but granting permissive intervention because there was a common question about the insurance

policy and no delay or prejudice would occur). Here, the Intervenors' claims for the unsealing of

the Graham Report share "a common question of law or fact" with those of Plaintiffs, in that the

Intervenors and Plaintiffs all seek unsealing of the same records based on First Amendment and

common law principles ofaccess to judicial records. Fed. R. Civ. P.24(b)(1)(B). Thus,regardless

of whether the Intervenors' interests are adequately represented by Plaintiffs, the primary

requirement for permissive intervention is satisfied.

        Second, Defendants argue that intervention should be denied because it would "delay and

over-complicate" the proceedings and prejudice Defendants. Opp'n Mot. Intervene at 16, EOF

No. 322. Allowing the Intervenors into the case for the limited purpose of objecting to the sealing

of the Graham Report will not lead to delay or prejudice to Defendants. The Intervenors have

already fully briefed the merits of the sealing issue, and though they offer certain additional

arguments in favor of unsealing to be considered by the Court, intervention does not create a risk

that Defendants will now face additional issues that will be the subject of discovery, or additional

legal issues complicating the adjudication of the merits. Cf. Am. Coll of Obstetricians &

Gynecologists v. U.S. Food & Drug Admin., ACl F. Supp. 3d 282, 292(D. Md. 2020)(denying

permissive intervention where the proposed intervenors sought to inject into the case legal issues

outside the scope ofthe plaintiffs' complaint,thus creating potential complications to the discovery

process and consuming additional resources ofthe court and parties). Rather,the unsealing of the

Graham Report is a discrete issue with no impact on the adjudication of the merits of the case.

Although Defendants argue that the disclosure of information in the Graham Report will create
         Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 8 of 11



public relations issues that will prejudice their ability to receive a fair trial, that issue goes to the

merits ofthe Motions to Seal, not the question ofintervention. Thus,the Court finds that granting

the motion to intervene will not create any added delay or prejudice that would weigh against such

a ruling.

        Finally, Defendants argue that the Public Defender's Office, as a state agency created and

governed by Maryland law, lacks statutory authority to intervene in the present action. In

particular, Defendants cite to Maryland law stating that "[t]he primary duty ofthe Public Defender

is to provide representation for indigent individuals," Md. Code Aim., Crim. Proc. § 16-207(a)

(LexisNexis 2018), and that the Public Defender's Office is not prohibited fi*om "representing an

indigent individual in federal court... if the matter arises out of or is related to an action pending

or recently pending in a court of criminal jurisdiction of the State," id. § 16-206(a). Defendants

argue that intervention in this action "falls far outside [the Public Defender's Office's] statutory

mandate." Opp'n Mot. Intervene at 10.

        This argument fails because the plain language identified by Defendants does not restrict

the activities Public Defender's Office only to individual representations of criminal defendants,

and in moving to intervene, the Public Defender's Office is not seeking to represent such a

defendant in a federal criminal case outside the terms of the statute. Indeed, Maryland Public

Defender's Offices have historically participated in federal civil cases even when neither party in

the case was one ofits indigent clients, demonstrating that the Office may engage in litigation and

other actions beyond the narrow confines of sections 16-207 and 16-206. See, e.g., Martinez v.

Sessions, 892 F.3d 655,655 (4th Cir. 2018)(noting that the Public Defender's Office appeared as

amicus curiae in a federal case); White v. Office ofthe Pub. Def.for the State ofMd., 170 F.R.D.

138, 138(D. Md 1997)(noting that the Public Defender's Office appeared as a defendant in a civil
         Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 9 of 11



case in federal court). Moreover, "[i]t is wholly clear that the right to intervene in a civil action

pending in a United States District Court is governed by Rule 24 and not by state law." 7C Charles

Alan Wright & Arthur Miller, Federal Practice and Procedure § 1905 (3d ed. 2020). Where the

"qualified right of access to judicial documents and records filed in civil . . . proceedings . . .

springs from the First Amendment and the common-law tradition that court proceedings are

presumptively open to public scrutiny," Doe, 749 F.3d at 265, an entity such as the Public

Defender's Office with an articulated interest in access to the judicial records in question may

properly intervene under Rule 24 even without explicit state statutory authority to do so.

        In summary, where existing Fourth Circuit precedent demonstrates that permissive

intervention by non-parties is appropriate for the limited purpose of challenging the sealing of

court filings, and intervention is warranted upon consideration of the Rule 24(b)factors, the Court

will grant the Intervenors' Motions on the issue ofintervention.

II.     Motion to Modify the Confidentiality Order

        The State's Attorney's Office has separately filed a Motion to Modify the Confidentiality

Order to permit it to receive materials designated by the parties as confidential for the purposes of

fulfilling discovery requirements in state criminal cases. As noted by Defendants, however, in

filing the Motion, the State's Attorney's Office did not seek intervention under Rule 24 or

otherwise cite authority for its filing ofa motion and seeking ofreliefin a case to which it is not a

party. Several United States Courts of Appeals have recognized that "the procedural device of

permissive intervention is appropriately used to enable a litigant who was not an original party to

an action to challenge protective or confidentiality orders entered in that action." Pansy v. Borough

of Stroudsburg, 23 F.3d 772, 778 (3d Cir. 1994) (citing cases); see also E.E.O.C. v. Nat'l

Children's Ctr., Inc., 146F.3d 1042,1045(D.C. Cir. 1998)(stating that"despite the lack ofa clear
         Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 10 of 11



 fit with the literal terms of Rule 24(b), every circuit court that has considered the question has

 come to the conclusion that nonparties may permissively intervene for the purpose of challenging

 confidentiality orders," and citing several circuits that came to the same conclusion). Although

 the State's Attorney's Office, in its reply brief, references Rule 24, it has never actually moved to

 intervene in the case. Cf. S. Walk at Broadlands Homeowner's Ass% Inc. v. OpenBand at

 Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013)(noting that "[i]t is well-established that

 parties cannot amend their [pleadings] through briefmg or oral advocacy");A Helping Hand, LLC

 V. Bait. Cty., 515 F.3d 356, 369 (4th Cir. 2008) (noting that "[i]t is a well settled rule that

contentions not raised in the argument section of the opening brief are abandoned") (quoting

. United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004)). Thus, the State's Attorney's

 Office's Motion is procedurally defective and may be denied on this basis. Nevertheless, where

this defect is easily cured, intervention to challenge confidentiality orders is generally permitted,

the State's Attorney's Office is similarly situated to the Intervenors on the issue of permissive

intervention, and the Court and parties are presently addressing the related issue ofthe sealing of

records pursuant to the Confidentiality Order, the Court will not deny the Motion at this time.

Rather, it will grant the State's Attorney's Office leave to file a Motion to Intervene within seven

days of this ruling. Failure to do so will result in the denial of the Motion to Modify the

Confidentiality Order.




                                                 10
       Case 8:18-cv-03821-TDC Document 398 Filed 01/19/21 Page 11 of 11



                                        CONCLUSION


       For the foregoing reasons, the Intervenors' Motions to Intervene, EOF Nos. 282, 283, will

be GRANTED IN PART in that permissive intervention will be granted. The State's Attorney's

Office will be granted seven days to file a Motion to Intervene to accompany its Motion to Modify

the Confidentiality Order. A separate Order shall issue.



Date: January 19, 2021
                                                    THEODORE D. CHU^
                                                    United States District




                                               11
